Citation Nr: 1400020	
Decision Date: 01/02/14    Archive Date: 01/16/14

DOCKET NO.  10-41 159	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to a compensable rating for postoperative residual right tibia tubercle with scar.

2.  Entitlement to a rating in excess of 10 percent for recurrent low back strain with episacroiliac lipoma.

3.  Entitlement to an extension of a temporary total convalescent rating under 38 C.F.R. § 4.30 for recurrent low back strain with episacroiliac lipoma.

4.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Veteran represented by:	R. Ellen Matthews, Esq.


WITNESSES AT HEARING ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

L. B. Yantz, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from September 1976 to September 1979 and from September 1981 to September 1984.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision of the Jackson, Mississippi Department of Veterans Affairs (VA) Regional Office (RO).  In April 2012, a video conference hearing was held before the undersigned.  A transcript of the hearing is associated with the record.  The Veteran's testimony at the April 2012 hearing that his service-connected lumbar spine disability prevents him from engaging in employment raises a claim for a TDIU rating in the context of his claim for an increased rating for lumbar spine disability.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

The Board notes that it has reviewed both the Veteran's physical claims file and Virtual VA to ensure that the complete record is considered.

The appeal is REMANDED to the RO.  VA will notify the Veteran if action on his part is required.


REMAND

The Veteran has not been afforded a VA examination to assess his right tibia/knee disability and lumbar spine disability since October 2011 (more than two years ago).  Given his allegations of worsening at the April 2012 hearing, and his testimony alleging new neurological symptoms of the lumbar spine disability (such as a bowel problem), a contemporaneous examination to assess the disability is necessary.  In addition, updated treatment records (to include any pertaining to convalescence following August 2007 lumbar spine surgery) are pertinent evidence that must be secured.

As noted above, a claim for a TDIU rating has been raised in the context of the increased rating claim for the Veteran's lumbar spine disability and must be addressed.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Veteran should be sent an updated notice under 38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159 that advises him about what is needed to substantiate a claim for a TDIU rating.  In addition, the Veteran should be asked to complete a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, to obtain relevant employment information and to authorize VA to contact his previous employers for additional information regarding his employment.  Finally, the VA examiner who conducts the examination to assess the Veteran's right tibia/knee and lumbar spine disabilities should address the extent to which these disabilities affect his ability to obtain or retain substantially gainful employment, without regard to his age or nonservice-connected disabilities.

Accordingly, the case is REMANDED for the following:

1.  The RO should send the Veteran an updated notice under 38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159 addressing the claim for a TDIU rating.  The RO should ask him to complete a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, to provide relevant employment information, and to authorize VA to contact his previous employers for additional information regarding his employment.

2.  The RO should ask the Veteran to identify the provider(s) of any additional (records of which are not already associated with the record) treatment or evaluation he has received for his right tibia/knee and lumbar spine disabilities during the pendency of the instant claim, and to provide all releases necessary for VA to secure any private records of such treatment or evaluation.  The RO should obtain complete records of all such treatment and evaluation from the sources identified.  If any records requested are unavailable, the reason must be explained for the record.  The RO must specifically secure for the record complete copies of the clinical records of all VA treatment the Veteran has received for these disabilities during the pendency of the instant claim.  If any records are unavailable, the reason must be explained for the record.

3.  After the development sought above is completed, the RO should arrange for the Veteran to be examined by an orthopedic specialist to assess the severity of his service-connected right tibia/knee disability (to include the scar) and his service-connected lumbar spine disability (to include the episacroiliac lipoma and all neurological symptoms).  The entire record must be reviewed by the examiner in conjunction with the examination.

For the right tibia/knee:

All indicated tests or studies, such as x-rays and range of motion measurements, should be completed.  The findings reported should be sufficiently detailed to allow for application of pertinent VA rating criteria (i.e., to assess all orthopedic and scar manifestations of the disability).  The examiner should specifically conduct range of motion studies (and note any limitations due to pain, weakness, incoordination, or lack of endurance); note whether there is arthritis in the knee; and note whether or not there is subluxation or instability, and if so, the degree of each. The examiner should comment on any functional loss and/or limitations due to the disability.

The examiner must explain the rationale for all opinions.

For the lumbar spine:

All indicated tests or studies, such as x-rays, range of motion studies, and neurological testing, should be completed.  The findings reported should be sufficiently detailed to allow for application of pertinent VA rating criteria (i.e., to assess all orthopedic and neurological manifestations of the disability, as well as the episacroiliac lipoma).  The examiner is requested to comment on any functional loss and/or limitations due to the disability.  The examiner should ascertain the number of weeks (if any) of incapacitating episodes (periods of bedrest ordered by a physician) the Veteran has experienced due to his service-connected lumbar spine disability in any given 12-month period since filing his claim.  The examiner must also note whether there are any neurological symptoms, and if so, describe their nature and severity.  Finally, the examiner should address the extent to which the Veteran's service-connected right tibia/knee and lumbar spine disabilities affect his ability to obtain or retain substantially gainful employment, without regard to his age or nonservice-connected disabilities.

The examiner must explain the rationale for all opinions.

4.  The RO should ensure that all development sought is completed, arrange for any further development suggested by the additional evidence received, and then readjudicate the claims.  If any remains denied, the RO should issue an appropriate supplemental statement of the case and afford the Veteran and his attorney the opportunity to respond.  The case should then be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

